DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 1/8/2021 has been considered.
Drawings
The drawings filed on 1/8/20201 have been considered.
Specification
The abstract of the disclosure and the specification filed on 1/8/2021 are acceptable.
Claim Objections
Claims 2-7 depend on claim 2.  Claim 2 cannot depend on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 recite the limitation "the attached nanowire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 2014/0197377).
Regarding claim 1, Kim discloses:
An apparatus comprising: 
a plurality of nanowire transistors stacked vertically (¶0026), wherein at least one nanowire transistor of the plurality of nanowire transistors comprises a corresponding nanowire (104, ¶0026) of a plurality of nanowires (“104 set”, ¶0026); and 
a gate stack (108, ¶0027), wherein the gate stack encircles at least a section (106, ¶0027) of each nanowire of the plurality of nanowires.
Regarding claims 2 and 3, Applicant is advised the method of forming a device is not germane to the issue of patentability of the device itself. Rather any method recitations are analyzed to the extent that they impart specific structural features.  Therefore, as Kim teaches the claimed structure, the limitations are considered met.
Regarding claim 4, Kim further discloses:
wherein none of the plurality of nanowires (104) is attached to the substrate. 
Regarding claims 5-7, Applicant is advised the method of forming a device is not germane to the issue of patentability of the device itself. Rather any method recitations are analyzed to the extent that they impart specific structural features.  Therefore, as Kim teaches the claimed structure, the limitations are considered met.
Regarding claim 8, Kim further discloses:
wherein a first nanowire of the plurality of nanowires comprises: a source region coupled to a source contact; a drain region coupled to a drain contact; and a channel region (106) between the source region and the drain region, Docket No.: O1.P112230PCT-US-D123wherein at least a section of the channel region is encircled by the gate stack (¶0027, ¶0028).
Regarding claim 9, Kim further discloses:
wherein none of the plurality of nanowires (104) is attached to the substrate.  
Regarding claim 10, Kim further discloses:

Regarding claim 11, Kim further discloses:
wherein the plurality of nanowire transistors and the gate stack are part of a processor (¶0077).
Regarding claim 12, Kim further discloses:
wherein the processor is coupled to a memory (¶0077).  
Regarding claim 13, Kim discloses:
A system (700, ¶0074) comprising: 
a memory (¶0075); 
a processor coupled to the memory (¶0075); and 
an antenna (¶0075) communicatively coupled to the processor, the processor including:
a plurality of nanowire transistors stacked vertically, wherein at least one nanowire transistor of the plurality of nanowire transistors comprises a corresponding nanowire (104) of a plurality of nanowires; and 
a gate stack (108), wherein the gate stack encircles at least a section (106) of each nanowire of the plurality of nanowires.

Regarding claim 15, Kim further discloses:
wherein the plurality of nanowires (104) excludes the attached nanowire.
Regarding claim 16, Applicant is advised the method of forming a device is not germane to the issue of patentability of the device itself. Rather any method recitations are analyzed to the extent that they impart specific structural features.  Therefore, as Kim teaches the claimed structure, the limitations are considered met.
Regarding claim 17, Kim further discloses:
wherein a first nanowire of the plurality of nanowires comprises: a source region coupled to a source contact; a drain region coupled to a drain contact; and a channel region between the source region and the drain region, wherein at least a section of the channel region is encircled by the gate stack (¶0027, ¶0028). 
Regarding claim 18, Kim further discloses:
wherein none of the plurality of nanowires (104) is attached to the substrate (102), wherein the gate stack (108) is common to the plurality of nanowires.  
Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the prior art does not disclose: “the stack of nanowires comprising an attached nanowire that is attached to the substrate, and one or more nanowires that are not attached to the substrate” and “means for removing the attached nanowire that is attached to the substrate, without removing any nanowire of the one or more nanowires” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899